DOMENGEAUX, Judge.
For the reasons assigned in the companion case of Semien v. State Farm Mutual Automobile Insurance Company, 398 So.2d 161 (La.App. 3rd Cir. 1981), we find that Felissa Semien was guilty of contributory negligence. Thus, her recovery is barred. Accordingly the judgment of the City Court of Eunice which awarded Felissa Semien $750.00 against State Farm Mutual Automobile Insurance Company is reversed. It is hereby Ordered, Adjudged, and Decreed that plaintiff’s suit against the defendant be dismissed. All costs are assessed against the plaintiff, Felissa Semien.
REVERSED.